Citation Nr: 0500196	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychoneurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for psychoneurosis had not been 
received, and denied his claim.  The veteran filed a timely 
appeal to this adverse determination.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  

The veteran testified at a Travel Board hearing at the RO in 
September 2004 before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks to reopen a claim for service connection 
for psychoneurosis.  The last final rating decision on this 
matter is a rating decision dated in March 1948, at which 
time the RO determined that the veteran's disability 
preexisted service, and was not aggravated therein.  
Therefore, the RO severed service connection for 
psychoneurosis, which had previously been granted by the RO 
in an October 1944 rating decision.  

In reviewing the veteran's present claim, the Board observes 
that in a memorandum dated in December 2004, the veteran's 
service representative informed the Board that "we wish to 
raise the issue of clear and unmistakable error (hereinafter 
CUE) in the rating decision dated March 22, 1948 that severed 
service connection for an acquired psychiatric condition.  It 
is our contention that this issue, which has not been 
certified for appeal, is inextricably intertwined with the 
new and material evidence question that is currently before 
you."  The representative advanced a detailed argument to 
support the assertion of CUE and requested that the claim be 
remanded to adjudicate the issue of severance of service 
connection.  As this issue of CUE in the March 1948 RO rating 
decision has not been developed by the RO or certified for 
appellate review, it is hereby referred to the RO for 
appropriate action.

Furthermore, the Board agrees with the veteran's 
representative that this unadjudicated CUE claim is 
inextricably intertwined with the new and material evidence 
claim presently before the Board, as the new and material 
evidence claim could be affected, and perhaps even be 
rendered moot, by the outcome of the unadjudicated claim for 
CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered).  
Thus, the issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
psychoneurosis, cannot be adjudicated by the Board at 
present, and must also be REMANDED to the RO for 
consideration following action on the veteran's claim for 
CUE.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should adjudicate the claim 
that the rating decision dated March 22, 
1948 which severed the grant of service 
connection for psychoneurosis was based 
on clear and unmistakable error (CUE).  
If the determination is adverse to the 
veteran then he should be provided with 
his appellant rights and given an 
opportunity to appeal.   Thereafter, if 
the veteran then perfects his appeal on 
this issue it should be returned to the 
Board for appellate consideration. 

2.  Following its determination on the 
CUE claim, the RO should take appropriate 
action to address the issue of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for psychoneurosis, to 
potentially include readjudicating this 
claim with due consideration of any 
additional evidence received since the 
time of the most recent SSOC issued for 
this claim in November 2003.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




